DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  “holes are formed. the remaining regions” in lines 3 should be changed to “holes are formed, the remaining regions” in order to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Gauggel et al. (US PG Pub 2007/0091960 A1).
Regarding claim 1, Gauggel discloses a vertical cavity surface emitting laser (100 comprising a plurality of VCSEL elements 120/140/160, Fig. 1a, [0050]) comprising: 
a substrate (101, Fig. 1a, [0050]); 
a lower reflective layer (103, Fig. 1a, [0050]) disposed on the substrate; 
a laser cavity (Fig. 1a) including an active layer (104, Fig. 1a, [0050]) and disposed on the lower reflective layer; an oxide layer (106, Fig. 1a, [0050]) disposed on the laser cavity; 

a plurality of first holes (see annotated Fig. 1a below) formed in the upper reflective layer and the oxide layer; and 
an upper electrode (107, Fig. 1a, [0051]) disposed on inner sides of the plurality of first holes and disposed on the upper reflective layer (see annotated Fig. 1a below), 
wherein the oxide layer includes a plurality of light emitting regions (106A of each of the VCSEL elements 120/140/160, Fig. 1a, [0050]) spaced apart from each other, and the plurality of first holes are disposed to surround each of the light emitting regions in a plan view (see annotated Fig. 1a below).

    PNG
    media_image1.png
    480
    739
    media_image1.png
    Greyscale

Regarding claim 2, Gauggel discloses the upper electrode includes a plurality of second holes (see annotated Fig. 1a above) overlapping the plurality of light emitting regions in a vertical direction (Second Holes overlapping the light emitting regions 106A 
Regarding claim 3, Gauggel discloses an area of each of the plurality of second holes is greater than an area of each of the light emitting regions (an opening of the Second Holes is slightly wider than the light emitting regions 106A, see annotated Fig. 1a above).
Regarding claim 4, Gauggel discloses an insulating layer (109, Fig. 1a, [0051]) disposed between the upper reflective layer and the upper electrode, wherein the insulating layer is disposed on inner sides of the plurality of second holes (see annotated Fig. 1a above).
Regarding claim 5, Gauggel discloses except for regions of the oxide layer in which the first holes are formed, the remaining regions thereof are connected to each other (the oxide layers 106 are not shared among the VCSEL elements 120/140/160, see annotated Fig. 1a above); and except for regions of the upper reflective layer in which the first holes are formed, the remaining regions thereof are connected to each other (the upper reflective layer 105 are not shared among the VCSEL elements 120/140/160, see annotated Fig. 1a above).
Regarding claim 6, Gauggel discloses the oxide layer includes a plurality of oxidation regions (oxidized regions of 106 surrounding 106A, Fig. 1a) which surround the light emitting regions.
Regarding claim 7, Gauggel discloses the plurality of oxidation regions have shapes corresponding to shapes of the first holes (Fig. 1a).
Regarding claim 8, Gauggel discloses each of the light emitting regions is surrounded by the plurality of oxidation regions (106A are surrounded by the oxidized regions 106, Fig. 1a).
Regarding claim 11, Gauggel discloses each of the first holes has at least one shape among a cross shape, a polygonal shape, a circular shape, and a radial shape (a polygonal shape, Fig. 1c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gauggel et al.
Regarding claim 9, Gauggel has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses an area of the upper electrode covers a majority of 
Regarding claim 10, Gauggel has disclosed the VCSEL outlined in the rejection to claim 1 above except an area of each of the plurality of first holes ranges from 0.1% to 50% of an area of each of the light emitting regions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of first holes and the light emitting regions of Gauggel with an area of the plurality of first holes ranging from 0.1% to 50% of the area of the light emitting regions in order to obtain desired interference pattern between adjacent light emitting regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)

Claim 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gauggel et al. in view of Choquette et al. (US PG Pub 2001/0050934 A1).
Regarding claim 12, Gauggel has disclosed the VCSEL outlined in the rejection to claim 1 above except a capping layer disposed on the oxide layer, wherein a 
Regarding claim 13, Gauggel discloses a vertical cavity surface emitting laser (100 comprising a plurality of VCSEL elements 120/140/160, Fig. 1a, [0050]) comprising: 
a substrate (101, Fig. 1a, [0050]); 
a lower reflective layer (103, Fig. 1a, [0050]) disposed on the substrate; 
a laser cavity (Fig. 1a) including an active layer (104, Fig. 1a, [0050]) and disposed on the lower reflective layer; 
an oxide layer (106, Fig. 1a, [0050]) disposed on the laser cavity and including a plurality of through holes (106A, Fig. 1a, [0050]); 
an upper reflective layer (105, Fig. 1a, [0050]) disposed on the capping layer; 
a plurality of first holes (see annotated Fig. 1a above) formed in the upper reflective layer and the oxide layer; and 

wherein the plurality of first holes are disposed to surround each of the through holes in a plan view (see annotated Fig. 1a above).
Gauggel does not disclose a capping layer disposed on the oxide layer.
Choquette discloses a capping layer (28, FIG. 1, [0020]) disposed on the oxide layer (22, FIG. 2, [0019]), wherein a proportion of aluminum in the capping layer is less than a proportion of aluminum in the oxide layer (28 is formed into high index GaAs with zero Al content while 22 comprises AlGaAs with non-zero Al content, [0019]-[0020]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Gauggel with a capping layer disposed on the oxide layer having a proportion of aluminum less than that of the oxide layer as taught by Choquette in order to obtain reduce resistance and optical losses by reducing the amount of p-type material and placing relatively higher p-type dopant concentrations near standing wave nulls ([0005] of Choquette).
Regarding claim 14, Gauggel discloses the upper electrode includes a plurality of second holes (see annotated Fig. 1a above) overlapping the plurality of through holes in a vertical direction (Second Holes overlapping the light emitting regions 106A vertically, Fig. 1a above); and the plurality of first holes surround each of the second holes in the plan view (see annotated Fig. 1a above).
Regarding claim 15, Gauggel discloses an area of each of the plurality of second holes is greater than an area of each of the through holes (an opening of the Second 
Regarding claim 16, Gauggel discloses an insulating layer (109, Fig. 1a, [0051]) disposed between the upper reflective layer and the upper electrode, wherein the insulating layer is disposed on inner sides of the plurality of second holes (see annotated Fig. 1a above).
Regarding claim 17, Gauggel discloses except for regions of the oxide layer in which the through holes and the first holes are formed, the remaining regions thereof are connected to each other (the oxide layers 106 are not shared among the VCSEL elements 120/140/160, see annotated Fig. 1a above); and except for regions of the upper reflective layer in which the first holes are formed, the remaining regions thereof are connected to each other (the upper reflective layer 105 are not shared among the VCSEL elements 120/140/160, see annotated Fig. 1a above).
Regarding claim 18, the combination has disclosed the VCSEL outlined in the rejection to claim 13 above except a diameter of each of the first holes being less than a diameter of each of the through holes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first holes and the through holes of Gauggel with a diameter of each of the first holes being less than a diameter of each of the through holes in order to obtain desired interference pattern between adjacent light emitting regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 19, the combination has disclosed the VCSEL outlined in the rejection to claim 13 above and further discloses an area of the upper electrode covers a majority of an area of the laser cavity (Fig. 1a of Gauggel) except the area ranges from 65% to 85% of the area of the laser cavity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper electrode of the combination with an area ranging from 65% to 85% of the area of the laser cavity in order to maximize reflection of non-emitting part of the VCSEL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 20, the combination has disclosed the VCSEL outlined in the rejection to claim 13 above except an area of each of the plurality of first holes ranging from 10% to 40% of an area of each of the through holes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of first holes and the through holes of Gauggel with an area of the plurality of first holes ranging from 10% to 40% of the area of the through holes in order to obtain desired interference pattern between adjacent light emitting regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 21, Gauggel discloses each of the through holes has at least one shape among a cross shape, a polygonal shape, a circular shape, and a radial shape (a circular shape, Fig. 1a, [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828